Walker, J.
1. The Court below was dissatisfied with the verdict in this case, and granted' a new trial. When the Court below grants a new trial, and no principle of law is violated, this Court will not disturb the ruling. The effect of his ruling is simply to allow the parties another hearing before another jury-
2. Ho rights are concluded by it, and therefore this Court will more reluctantly control the action of the Court below in granting than in refusing a new trial. In the one case the parties are remitted to a standing in Court, to have their rights passed upon according to the law and evidence applicable to the case; while on the other, the rights of the respective parties are decided finally. Hence, the refusal of the Court to grant a new trial is an important matter for the interest of the jiarties, and should be more thoroughly and critically examined than when the effect of his ruling is simply to place the respective parties in a condition to litigate their rights, untrammelled by an adjudication of the merits of the controversy.
Judgment affirmed.